                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 ROLAND SCOTT, JR.,

                              Petitioner,                          OPINION and ORDER
         v.
                                                                        18-cr-112-jdp
 UNITED STATES OF AMERICA,                                              20-cv-472-jdp

                              Respondent.


        Roland Scott, Jr. has filed a motion for post-conviction relief under 28 U.S.C. § 2255,

challenging his conviction and sentence for unlawfully possessing a firearm. He contends that

his appellate counsel was ineffective for failing to challenge his conviction in light of the

Supreme Court’s decision in Rehaif v. United States, 136 S. Ct. 2243 (2019). He also contends

that his counsel should have challenged the court’s calculation of his offense level and the

length of his sentence. Scott has also filed several motions to supplement his § 2255 motion

and a motion for appointment of counsel.

        I will grant Scott’s motions to supplement, but I will deny the § 2255 motion because

Scott has failed to show that he received ineffective assistance of counsel or that his conviction

or sentence are unlawful for any reason. I will deny his request for appointment of counsel as

moot.



                                        BACKGROUND

        In November 2018, Scott pleaded guilty to violating 18 U.S.C. § 922(g)(1), which

prohibits firearm possession by any person “who has been convicted in any court of, a crime

punishable by imprisonment for a term exceeding one year.” Scott was sentenced to 96 months
of imprisonment and three years of supervised release. The predicate offense for Scott’s

§ 922(g)(1) conviction was a 2006 Wisconsin felony conviction for substantial battery with

intent to cause bodily harm, for which Scott had been sentenced to three years and six months

of probation.

       Scott, through appointed counsel, raised one issue on direct appeal relating to a term

of his supervised release. The Seventh Circuit summarily affirmed his conviction. Scott then

filed a pro se motion in the court of appeals asking that new counsel be assigned to challenge

his conviction and sentence based on Rehaif v. United States, 136 S. Ct. 2243 (2019) and Johnson

v. United States, 135 S. Ct. 2552 (2015). The court of appeals ordered Scott’s appellate counsel

to respond. Counsel stated that she had reviewed the records of Scott’s state felony conviction

and the statements that he made under oath at his federal plea hearing, and that she had

concluded that there were no non-frivolous issues to raise on appeal. Dkt. 18. The court of

appeals denied Scott’s motion for new appellate counsel, and Scott filed a pro se § 2255 motion

in this court.



                                           ANALYSIS

       Section 2255 allows a prisoner in federal custody to move for relief on “the ground that

the sentence was imposed in violation of the Constitution or laws of the United States.” 28

U.S.C. § 2255(a); Sawyer v. United States, 874 F.3d 276, 278 (7th Cir. 2017). Scott contends

that: (1) his conviction is unlawful under Rehaif; (2) his sentence is unlawful under Johnson; and

(3) his sentence is unreasonably high.

       As the government points out, all of Scott’s claims are procedurally defaulted because

he did not raise them on direct appeal. See McCoy v. United States, 815 F.3d 292, 295 (7th Cir.


                                                2
2016) (“A claim cannot be raised for the first time in a § 2255 motion if it could have been

raised at trial or on direct appeal.”). Scott attempts to overcome the default by presenting his

claims as claims of ineffective assistance of counsel, arguing that his trial and appellate counsel

were ineffective for failing to raise these three arguments on his behalf. See Fuller v. United

States, 398 F.3d 644, 650 (7th Cir. 2005) (ineffective assistance of counsel claims may be

raised for first time in § 2255 motion). As discussed below, I need not determine whether Scott

can overcome his procedural default, because all three of Scott’s claims are without merit. Scott

was not prejudiced by counsel’s refusal to raise meritless claims. See Strickland v. Washington,

466 U.S. 668 (1984) (requiring a petitioner to show that counsel’s performance was deficient

and that he was prejudiced by the deficient performance).

A. Rehaif claim

       At the time Scott pleaded guilty to being a felon in possession of a firearm, the

government had to prove only that Scott knowingly possessed a firearm. The government was

not required to prove that Scott knew that he was a felon. This changed in June 2019, while

Scott’s appeal was pending, when the Supreme Court clarified the elements of a § 922(g)

violation in its decision in Rehaif v. United States, 139 S. Ct. 2191 (2019). The Court held that

in a § 922(g) prosecution, the government must prove that the defendant “knew he possessed

a firearm and that he knew he belonged to the relevant category of persons barred from

possessing a firearm.” Id. at 2200. This means that, for a defendant being charged as a felon-

in-possession under § 922(g)(1), the government must prove that the defendant knew, at the

time that he had the firearm, that he had been convicted of a crime punishable by more than

one year of imprisonment. United States v. Williams, 946 F.3d 968, 971 (7th Cir. 2020).




                                                3
        Scott argues that the Rehaif decision requires the court to vacate his conviction and

permit him to withdraw his plea. He states that he would not have pleaded guilty to being a

felon in possession of a firearm if he had known what the government had to prove to convict

him. However, because Scott’s Rehaif argument is meritless, counsel was not ineffective for

failing to raise it.

        Scott has no plausible argument that he would have seriously considered going to trial

under a post-Rehaif interpretation of § 922(g)(1), or that Rehaif would have made any difference

to the outcome of his case. Scott argues that he did not know, at the time he pleaded guilty to

being a felon in possession, that his prior felony conviction prohibited him from possessing a

firearm. Pet., Dkt. 1, at 4, 7 (Scott “did not know that he was in a prohibited class”; Scott “did

not know that he was a prohibited person at the time of his arrest”); Pet. Br., Dkt. 4, at 4

(Scott “was never informed that, resulting from his prior conviction, he was not allowed to

possess a firearm.”). But Scott misunderstands the Rehaif decision. Under Rehaif, the

government would not have to prove that Scott knew that he was barred from possessing a

firearm; the government would have to prove only that Scott knew that he had been convicted

of a felony, meaning a crime punishable by more than one year imprisonment. Rehaif, 139 S.

Ct. at 2198; United States v. Maez, 960 F.3d 949, 954–55 (7th Cir. 2020). And the record in

this case shows that Scott did know that he had been convicted of a felony at the time that he

possessed the firearm.

        At the plea hearing, I asked Scott whether he knew that he had a firearm with him at

the time of the incident for which he had been charged. Dkt. 46, in 18-cr-112-jdp, at 24–25.

Scott responded:




                                                4
               Yes. I had started carrying a firearm. I didn’t—like I say, I didn’t
               know prior to—I knew I had the felony conviction. I didn’t know I
               couldn’t carry a firearm.

Id. (emphasis added). I then explained that Scott did not have to know that he was a

“prohibited person,” meaning that he did not have to know that he was prohibited from

possessing a firearm. I explained that Scott “just had to know that you have the felony and

that you have the firearm, and you did know those things.” Id. at 25. Scott responded, “I had

the felony, yes.” Id.

       Scott’s statements at the plea hearing were given under oath and are presumed to be

true. See United States v. Redmond, 667 F.3d 863, 870 (7th Cir. 2012). This exchange makes it

clear that Scott knew that he had a felony conviction at the time he possessed the firearm. He

admitted to every element of the § 922(g)(1) offense as it has been interpreted post-Rehaif. See

United States v. Britt, No. 1:19-CR-55-HAB, 2021 WL 1889859, at *3 (N.D. Ind. May 11,

2021) (rejecting Rehaif challenge where defendant admitted at plea hearing that he knew he

was a prohibited individual at the time he possessed a weapon).

       Scott’s appellate counsel also noted in her letter to the court of appeals that when Scott

pleaded guilty to felony substantial battery in Wisconsin state court in 2006, he was clearly

told in his plea questionnaire/waiver of rights form that the substantial battery charge carried

a 6-year maximum sentence. Dkt. 5-1, at 4. In addition, according to records from a 2005

arrest, Scott denied to the police that he had a gun and “stated that he is a felon and would

never possess one.” PSI, Dkt. 31, in 18-cr-112-jdp, at 27. Any argument that Scott would have

pleaded guilty had he known that the government would have to prove that he knew about his

felony conviction would have been frivolous.




                                                5
       Scott was sentenced only to three years and six months of probation for his felony

substantial battery conviction. In some circumstances, a person convicted of a felony but

sentenced only to probation might have a plausible Rehaif argument. See Rehaif, 139 S. Ct. at

2198. As the Seventh Circuit has explained, “the government might have some trouble proving

beyond a reasonable doubt that this probationer knew he had been convicted of a crime

punishable by a term of imprisonment exceeding one year.” Williams, 946 F.3d at 973. But in

this instance, Scott’s concession at the plea hearing and the notice that he received from the

state court in conjunction with his substantial battery conviction undermine any argument that

Scott did not know that he was convicted of a felony.

       In short, the record is clear that Scott would have pleaded guilty of being a felon in

possession even post-Rehaif. Because his Rehaif challenge has no merit, counsel did not render

ineffective assistance by failing to raise Rehaif on appeal.

B. Johnson claim

       Scott’s second argument is that the court miscalculated his offense level by erroneously

treating his Wisconsin substantial battery conviction as a crime of violence. He contends that

trial and appellate counsel should have raised a challenge to his offense level under Johnson v.

United States, 135 S. Ct. 2551 (2015), in which the Supreme Court struck down the “residual

clause” of the Armed Career Criminal Act,18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally

vague. The Johnson decision did not strike down the “elements clause” of the ACCA, which

states that a crime qualifies as a crime of violence if it has as an element “the use, attempted

use, or threatened use of physical force against the person of another.” 18 U.S.C.

§ 924(e)(2)(B)(i).




                                                 6
       Scott’s Johnson argument fails. Scott was convicted of felony substantial battery with

intent to cause bodily harm, in violation of Wis. Stat. § 940.19(2), which prohibits the

infliction of “substantial bodily harm to another by an act done with intent to cause bodily

harm to that person or another.” This crime qualifies as a “violent felony” regardless of the

residual clause that was struck down in Johnson, because it has as an element “the use, attempted

use, or threatened use of physical force against the person of another.” 18 U.S.C.

§ 924(e)(2)(B)(i). Scott’s Johnson argument is frivolous, and counsel was not ineffective for

failing to raise a Johnson argument.

C. Above-guidelines sentence

       Scott’s final argument is that his sentence was unreasonable because the court imposed

a sentence above the guidelines range. He argues that appellate counsel was ineffective for

failing to challenge the above-guidelines sentence. This argument also fails.

       Before he was sentenced, Scott acknowledged repeatedly that he knew that the

statutory maximum sentence for his offense was 10 years. Dkt. 20 and Dkt. 46, in 18-cr-112-

jdp, at 9. I explained to Scott that I could sentence him above or below the guidelines range.

Dkt. 46, at 15. At sentencing, Scott’s trial counsel argued that based on Scott’s background,

community and family ties, criminal history, and offensive conduct, Scott should be sentenced

within the guidelines range. Dkt. 50, in 18-cr-112-jdp, at 12–13. I imposed a sentence above

the guidelines range for several reasons, which I explained thoroughly at the sentencing hearing,

including the aggravating circumstances in which Scott possessed the firearm, his extensive

history of violence, and the lack of mitigating circumstances. Id. at 18–22. Counsel was not

ineffective for failing to challenge the sentence on appeal.




                                                7
       In sum, I am denying Scott’s motion for postconviction relief because he has failed to

show that he received ineffective assistance of counsel or that his conviction or sentence was

otherwise imposed in violation of the Constitution or laws of the United States.

D. Certificate of appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must issue

or deny a certificate of appealability when entering a final order. To obtain a certificate of

appealability, the applicant must make a “substantial showing of the denial of a constitutional

right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke, 542 U.S. 274, 282 (2004). This means that

“reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (internal

quotations and citations omitted). Although the rule allows a court to ask the parties to submit

arguments on whether a certificate should issue, it is not necessary to do so in this case. For

the reasons already stated, I conclude that Scott’s motion under 28 U.S.C. § 2255 is without

merit. Because reasonable jurists would not debate whether a different result was required, no

certificate of appealability will issue.



                                           ORDER

       IT IS ORDERED that:

       1. Petitioner Roland Scott, Jr.’s motions to supplement his petition, Dkts. 4, 5, 7, and
          8, are GRANTED.

       2. Scott’s motion for postconviction relief under 28 U.S.C. § 2255 is DENIED.

       3. Scott is DENIED a certificate of appealability. He may seek a certificate from the
          court of appeals under Fed. R. App. P. 22.



                                               8
4. Scott’s motion for appointment of counsel, Dkt. 6, is DENIED.



Entered June 29, 2021.




                                  BY THE COURT:

                                  /s/
                                  ________________________________________
                                  JAMES D. PETERSON
                                  District Judge




                                     9
